Exhibit 10.1

 

LOGO [g41150image002.jpg]

CONFIDENTIAL

February 7, 2008

CONFIDENTIAL

GTC Biotherapeutics, Inc.

175 Crossing Boulevard

Framingham, MA 01702

Attn: Geoffrey Cox, Ph.D.

Chairman, Chief Executive Officer, & President

Dear Dr. Cox:

This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“R&R” or the “Placement Agent”) and GTC Biotherapeutics, Inc. (the
“Company”), that R&R shall serve as the exclusive placement agent for the
Company, on a “best efforts” basis, in connection with the proposed placement
(the “Placement”) of registered securities (the “Securities”) of the Company,
consisting of shares (the “Shares”) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”) and warrants to purchase shares of Common
Stock (the “Warrants”). The terms of such Placement and the Securities shall be
mutually agreed upon by the Company and the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) and set forth in written purchase agreements
(collectively, the “Securities Purchase Agreement”) and nothing herein
constitutes that R&R would have the power or authority to bind the Company or
any Purchaser or an obligation for the Company to issue any Securities or
complete the Placement. R&R may utilize sub placement agents and/or selected
dealers in its discretion, provided however, that the use of any sub placement
agent and/or selected dealer by R&R shall (i) not increase any fees (including
cash or warrants) or expenses payable by the Company under this Agreement or
otherwise and (ii) be subject to the prior approval of the Company, which
approval shall not be unreasonably withheld, conditioned or delayed. This
Agreement, the Securities Purchase Agreement and the Warrants shall be
collectively referred to herein as the “Transaction Documents.” The date of the
closing of the Placement shall be referred to herein as the “Closing Date.” The
Company expressly acknowledges and agrees that R&R’s obligations hereunder are
on a reasonable best efforts basis only and that the execution of this Agreement
does not constitute a commitment by R&R to purchase the Securities and does not
ensure the successful placement of the Securities or any portion thereof or the
success of R&R with respect to securing any other financing on behalf of the
Company.

SECTION 1. Compensation and other Fees.

As compensation for the services provided by R&R hereunder, the Company agrees
to pay to R&R a cash fee payable immediately upon the closing of the Placement
equal to 6.5% of the aggregate gross proceeds raised in the Placement.

The Company also agrees to reimburse R&R for its actual, out-of-pocket expenses
incurred (with supporting invoices/receipts) up to a maximum of $25,000. Such
reimbursement shall be payable immediately upon (but only in the event of) the
closing of the Placement.

 

 

 

1270 Avenue of the Americas, 16th Floor, New York, NY 10020 ? Tel:: 212 356 0500
Fax:: 212 581 5690

www.rodmanandrenshaw.com ? Member: FINRA, SIPC

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 2

 

SECTION 2. REGISTRATION STATEMENT.

The Company represents and warrants to, and agrees with, the Placement Agent and
each sub placement agent and/or selected dealer that as of the date hereof:

(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No. 333-142564) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on May 18, 2007, for the registration under the
Securities Act of certain securities of the Company, including the Shares and
the Warrants. Such registration statement, at any given time, including the
exhibits thereto filed at such time, as amended at such time, is hereinafter
called the “Registration Statement”. At the time the Registration Statement was
initially filed, the Company met the requirements of Form S-3 under the
Securities Act. The Registration Statement meets the requirements set forth in
Rule 415(a)(1)(x) under the Securities Act and complies with said Rule. The
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a supplement to the form of prospectus
included in the Registration Statement relating to the placement of the Shares
and the Warrants and the plan of distribution thereof and has advised the
Placement Agent of all further information (financial and other) with respect to
the Company required to be set forth therein. The prospectus in the form in
which it appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) relating to the Placement is hereinafter called
the “Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement or the Time of Sale Prospectus (as defined below) shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any
given time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Time of Sale Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act after the date of this Agreement,
or the issue date of the Base Prospectus, the Prospectus Supplement or any Free
Writing Prospectus, as the case may be, deemed to be incorporated therein by
reference. All references in this Agreement to financial statements and
schedules and other information which is “contained,” “included,” “described,”
“referenced,” “set forth” or “stated” in the Registration Statement or the Time
of Sale Prospectus (and all other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement or the Time of Sale Prospectus, as the case may be. To
the Company’s knowledge (which for purposes of this Agreement shall mean the
actual or constructive knowledge of any member of the Company’s management):
(i) no stop order suspending the effectiveness of the Registration Statement or
the use of the Time of Sale Prospectus has been issued; and (ii) no proceeding
for any such purpose is pending, has been initiated or is threatened by the
Commission. For purposes of this Agreement: (i) “Time of Sale Prospectus” means
the Base Prospectus, together with the Prospectus Supplement, if any, and the
free writing prospectuses, if any, used in connection with the Placement,
including any documents incorporated by reference therein; and (ii) “Free
Writing Prospectus” has the meaning set forth in Rule 405 under the Securities
Act.

(B) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act (in the case of reports thereunder
incorporated by reference into the Registration Statement) and the applicable
Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances under which they were made not
misleading. Each component of the Time of Sale



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 3

 

Prospectus, as of its respective date, complies in all material respects with
the Securities Act and the Exchange Act (in the case of reports thereunder
incorporated by reference into the Registration Statement) and the applicable
Rules and Regulations. Each component of the Time of Sale Prospectus, as amended
or supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The Incorporated Documents, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made not misleading, except to the extent corrected by subsequently filed
documents with the Commission; and any further documents so filed and
incorporated by reference in the Time of Sale Prospectus, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. As of the date hereof, there are no documents required to
be filed with the Commission in connection with the transaction contemplated
hereby that: (i) have not been filed as required pursuant to the Securities Act
or (ii) will not be filed within the requisite time period. There are no
contracts or other documents required to be described in the Time of Sale
Prospectus, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

(C) The Company is not an “ineligible issuer” as defined in Rule 405 under the
Securities Act. Any Free Writing Prospectus that the Company is required to file
pursuant to Rule 433(d) under the Securities Act has been, or will be, filed
with the Commission in accordance with the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder. Each Free
Writing Prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) under the Securities Act or that was prepared by or behalf of or
used by the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus in
connection with the Placement.

(D) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Time of Sale Prospectus, as amended or supplemented, in such quantities and
at such places as the Placement Agent reasonably requests. Neither the Company
nor any of its directors and officers has distributed and none of them will
distribute, prior to the Closing Date, any offering material in connection with
the offering and sale of the Shares and the Warrants other than the Time of Sale
Prospectus, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.

(E) Without the prior written consent of the Company, the Placement Agent hereby
confirms that it has not given and will not give to any prospective purchaser of
the Shares and Warrants any Free Writing Prospectuses other than as set forth on
Schedule 2(E) hereto or as otherwise agreed in writing by the parties with
respect to any such Free Writing Prospectus in advance of its distribution.

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 4

 

SECTION 3. REPRESENTATIONS AND WARRANTIES. Except as set forth under the
corresponding section of the Disclosure Schedules which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to the Placement Agent.

(A) Organization and Qualification. GTC Holdings Ltd, a Cayman Island entity
(the “Subsidiary”), is the Company’s only “significant subsidiary” as determined
in accordance with Regulation S-X. The Company owns, directly or indirectly, all
of the capital stock or other equity interests of the Subsidiary free and clear
of any “Liens” (which for purposes of this Agreement shall mean a lien, charge,
security interest, encumbrance, right of first refusal, preemptive right or
other restriction), and all the issued and outstanding shares of capital stock
of the Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities. Each
of the Company and the Subsidiary is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor the
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiary is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document; (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiary, taken as a whole; or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
“Proceeding” (which for purposes of this Agreement shall mean any action, claim,
suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened) has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

(B) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors (the “Board of Directors”) or its stockholders in connection
therewith other than in connection with the Required Approvals (as defined in
subsection 3(D) below). Each Transaction Document to which the Company is a
party has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally; (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as the indemnification and contribution provisions
thereunder may be limited by applicable law or public policy relating thereto.

(C) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not: (i) conflict with or violate any provision of the
Company’s or the Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents; or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 5

 

the Company or the Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or the Subsidiary is a party or by which any property or asset
of the Company or the Subsidiary is bound or affected; or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as would not reasonably be
expected to result in a Material Adverse Effect.

(D) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any Trading Market (as defined below), in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than such filings as are required to be made under applicable Federal and
state securities laws or with the Trading Market for the listing of the Shares,
including shares of Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”), for trading thereon (collectively, the “Required Approvals”).

(E) Issuance of the Securities; Registration. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to the Transaction Documents. The issuance by the
Company of the Securities has been registered under the Securities Act and all
of the Securities, following issuance pursuant to the Transaction Documents,
will be freely transferable and tradable by the Purchasers without restriction
(other than any restrictions arising solely from an act or omission of a
Purchaser). The Securities are being issued pursuant to the Registration
Statement and the issuance of the Securities has been registered by the Company
under the Securities Act. The Registration Statement is effective and available
for the issuance of the Securities thereunder and the Company has not received
any notice and has no knowledge that the Commission has issued or intends to
issue a stop-order with respect to the Registration Statement or that the
Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so. The “Plan of Distribution” section under the Registration
Statement contemplates the circumstances under which the Securities will be
issued and sold hereunder. Upon receipt of the Securities, the Purchasers will
have good and marketable title to such Securities and, on the Closing Date the
Shares and the Warrants Shares will have been approved for listing and the
Shares will be freely tradable without restriction on the Trading Market. For
purposes of this Agreement Trading Market shall mean the NASDAQ Global Market).

(F) Capitalization. The capitalization of the Company as of December 30, 2007
(the last day of its most recently completed fiscal year) is set forth Schedule
3(F) hereto. Except as described in Schedule 3(F) hereto, no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the issuance and sale of the Securities pursuant to the
Transaction Documents. Except: (i) as a result of the purchase and sale of the
Securities; (ii) as described in Schedule 3(F) hereto;, or (iii) pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
securities exercisable, exchangeable or convertible into Common Stock under any
equity incentive plan adopted by the Company (“Common Stock Equivalents”), there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 6

 

securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or the Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
described in Schedule 3(F) hereto, the issuance and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities. Except as described in, or
incorporated by reference into, the Registration Statement, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

(G) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for one year preceding the date
hereof (or such shorter period as the Company was required by law to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Exchange Act, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except to the extent corrected by
subsequently filed documents with the Commission. The financial statements of
the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

(H) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as disclosed in the SEC Reports or described in, or incorporated by
reference into, the Registration Statement: (i) there has been no event,
occurrence or development that has had or that would reasonably be expected to
result in a Material Adverse Effect; (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than: (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice; and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission; (iii) the Company has not altered its method of
accounting; (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock; and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
144 under the Securities Act), except pursuant to existing Company stock option
plans. The Company does not have pending

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 7

 

before the Commission any request for confidential treatment of information.
Except for the issuance of the Securities contemplated by this Agreement, no
event, liability or development has occurred or exists with respect to the
Company or the Subsidiary or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed prior to the date of this Agreement or in the
Time of Sale Prospectus.

(I) Litigation. Except as described in Schedule 3(I) hereto, there is no
Proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which: (i) adversely affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or the Securities; or
(ii) would, if there were an unfavorable decision, reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor the Subsidiary, nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or the Subsidiary under the Exchange Act or the Securities Act.
None of the Company’s or the Subsidiary’s employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor its Subsidiary is a party to a collective bargaining agreement, and
the Company and its Subsidiary believe that their relationships with their
employees are good. To the Company’s knowledge: (i) no executive officer is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party as a result of such executive officer’s
activities on behalf of the Company; and (ii) the continued employment of each
such executive officer does not subject the Company or the Subsidiary to any
liability with respect to any of the foregoing matters. The Company and the
Subsidiary are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(J) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which would reasonably be expected to result in a Material Adverse Effect.

(K) Compliance. Neither the Company nor the Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or the Subsidiary under), nor has the Company or the Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived); (ii) is in violation of any
order of any court, arbitrator or governmental body; or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as would not have a Material Adverse Effect.

(L) Regulatory Permits. The Company and the Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities required to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 8

 

would not reasonably be expected to have a Material Adverse Effect (“Material
Permits”), and neither the Company nor the Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

(M) Title to Assets. Except as described in, or incorporated by reference into,
the Registration Statement, the Company and the Subsidiary have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiary and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiary, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiary and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiary are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiary are in compliance.

(N) Patents and Trademarks. The Company and the Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other similar intellectual property rights necessary or material for use in
connection with their respective businesses as described in the SEC Reports
except where the failure to so have would not have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor the
Subsidiary has received any written notice that the Intellectual Property Rights
used by the Company or the Subsidiary violates or infringes upon the rights of
any Person. To the knowledge of the Company: (i) all such Intellectual Property
Rights are enforceable; and (ii) there is no existing infringement by another
Person of any of the Intellectual Property Rights of others. The Company and the
Subsidiary have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(O) Insurance. The Company and the Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiary are engaged, including, but not limited to, directors and
officers insurance coverage. To the knowledge of the Company, such insurance
contracts and policies are accurate and complete. Neither the Company nor the
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(P) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, to the Company’s knowledge, none of the officers, directors or
employees of the Company is presently a party to any transaction with the
Company or the Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than for: (i) payment of salary or consulting fees for services rendered;
(ii) reimbursement for expenses incurred on behalf of the Company; and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.

(Q) Sarbanes-Oxley. The Company is in material compliance with all material
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the date hereof and Closing Date.

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 9

 

(R) Certain Fees. Except as otherwise provided in this Agreement, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchasers shall have no obligation under the
Securities Purchase Agreement with respect to any fees or with respect to any
claims made by or on behalf of other Persons for fees of a type contemplated in
this Section that may be due in connection with the transactions contemplated by
the Transaction Documents.

(S) Trading Market Rules. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Trading Market.

(T) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall use all reasonable efforts to
conduct its business in a manner so that it will not become subject to the
Investment Company Act.

(U) Registration Rights. Except as disclosed in, or incorporated by reference
into, the Registration Statement, no Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company.

(V) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. Except as disclosed in the SEC
Reports with respect to the Company’s receipt of a notice that the Company is
not in compliance with the minimum bid requirement for continued listing on the
Nasdaq Global Market as disclosed in the SEC Reports, the Company has not, in
the 12 months preceding the date hereof, received notice from the Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. Other than the minimum bid requirement for continued
listing on the Trading Market, the Company is, and has no reason to believe that
it will not continue to be during the next twelve months, in compliance with all
such listing and maintenance requirements.

(W) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s articles of organization (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(X) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 10

 

amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The SEC Reports set forth as of the dates thereof all outstanding secured and
unsecured Indebtedness of the Company or the Subsidiary, or for which the
Company or the Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” shall mean: (i) any liabilities for borrowed money or amounts
owed in excess of $50,000 (other than trade accounts payable incurred in the
ordinary course of business); (ii) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(iii) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor the Subsidiary is in default with respect to any Indebtedness.

(Y) Tax Status. Except for matters that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Company and each Subsidiary has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company or the Subsidiary.

(Z) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds; (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law; or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(AA) Accountants. To the knowledge of the Company, PricewaterhouseCoopers LLP,
the Company’s auditors and whom the Company expects will express their opinion
with respect to the financial statements to be included in the Company’s next
Annual Report on Form 10-K, are a registered public accounting firm as required
by the Securities Act.

(BB) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has: (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities; (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the placement
agent’s placement of the Securities); or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company.

(CC) Approvals. Other than the filing of an additional listing application, the
issuance and listing on the Trading Market of the Shares requires no further
approvals, including but not limited to, the approval of shareholders.

(DD) FINRA Affiliations. To the Company’s knowledge, there are no affiliations
with any FINRA member firm among the Company’s officers, directors or, to the
knowledge of the Company, any five percent (5%) or greater stockholder of the
Company, except as set forth in the Time of Sale Prospectus.

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 11

 

SECTION 4. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.
R&R agrees to indemnify the Company, its directors and officers and any
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) against all losses, claims, damages, expenses
and liabilities, as the same are incurred (including the reasonable fees and
expenses of counsel) which the Company or any such party may incur under the
Securities Act, the Exchange Act or otherwise, insofar as such loss, claim,
damage, expense or liability arises: (i) out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in
information furnished in writing by or on behalf of R&R to the Company expressly
for use in the Registration Statement or the Time of Sale Prospectus or arises
out of or is based upon any omission or alleged omission to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (ii) from any act,
omission or otherwise by any sub placement agent and/or selected dealer utilized
by R&R in connection with the Placement.

SECTION 5. ENGAGEMENT TERM. R&R’s engagement hereunder will be for the period of
30 days. The engagement may be terminated by either the Company or R&R at any
time upon 10 days’ written notice. Notwithstanding anything to the contrary
contained herein, the provisions concerning confidentiality, indemnification,
contribution limitation of liability, limitation of engagement and the Company’s
obligation to reimburse R&R for its actual out-of-pocket expenses incurred (with
supporting invoices/receipts) up to a maximum of $25,000, as set forth in
Section 1 herein, and the Company’s obligations contained in the Indemnification
Provisions will survive any expiration or termination of this Agreement for a
period of twelve months, other than survival of the indemnification provisions,
which shall survive for a period of two years. R&R, its affiliates, advisors and
representatives agree not to use any confidential information concerning the
Company provided to them by the Company for any purposes other than those
contemplated under this Agreement. R&R will use all reasonable efforts to cause
its affiliates, advisors and representatives to comply with the terms of this
Agreement and agrees to be responsible for any breach of this Agreement by such
affiliates, advisors or representatives.

SECTION 6. R&R INFORMATION. The Company agrees that any information or advice
rendered by R&R in connection with this engagement is for the confidential use
of the Company only in their evaluation of the Placement and, except as
otherwise required by law or by rule or regulation of any self-regulatory
organizations to which it is subject, the Company will not disclose or otherwise
refer to the advice or information in any manner without R&R’s prior written
consent. Notwithstanding the foregoing, the Company may file this Agreement and
any other Transaction Document with the Commission in any filing made by the
Company pursuant to the Securities Act, the Exchange Act or the rules and
regulations thereunder, and may refer to R&R’s engagement hereunder and the
terms of this Agreement as well in any such filing.

SECTION 7. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that R&R is not and shall
not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of R&R hereunder, all of
which are hereby expressly waived.

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 12

 

SECTION 8. CLOSING. The obligations of the Placement Agent and the closing of
the sale of the Securities hereunder are subject to the accuracy, when effective
as set forth herein and on the Closing Date, of the representations and
warranties on the part of the Company and the Subsidiary contained herein, to
the accuracy of the statements of the Company and the Subsidiary made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and the Subsidiary of their obligations hereunder, and to each of the
following additional terms and conditions:

(A) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Time of Sale Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Placement Agent. Any filings required
to be made by the Company in connection with the offer and sale of the
Securities shall have been timely filed with the Commission.

(B) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement, the Time of
Sale Prospectus or any amendment or supplement thereto contains an untrue
statement of a fact which, in the opinion of counsel for the Placement Agent, is
material or omits to state any fact which, in the opinion of such counsel, is
material and is required to be stated therein or is necessary to make the
statements therein in light of the circumstances under which they are made not
misleading and the Company shall not have filed a further Prospectus Supplement
or Free Writing Prospectus remedying such statement or omission.

(C) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Time of Sale Prospectus and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

(D) The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Placement Agent dated as of the
Closing Date, in form and substance reasonably satisfactory to the Placement
Agent, and a negative assurance letter from such counsel for purposes of Rule
10b-5 under the Exchange Act.

(E) Except as described in, or incorporated by reference into, the Registration
Statement: (i) neither the Company nor the Subsidiary shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Time of Sale Prospectus, any loss or interference with its
business from fire, explosion, flood, terrorist act or other calamity, whether
or not covered by insurance, or from any labor dispute or court or governmental
action, order or decree, otherwise than as set forth in or contemplated by the
Time of Sale Prospectus; and (ii) since such date there shall not have been any
change in the capital stock or long-term debt of the Company or any of the
Subsidiary or any change, or any development involving a prospective change, in
or affecting the business, financial condition, stockholders’ equity or results
of operations of the Company and the Subsidiary, otherwise than as set forth in
or contemplated by the Time of Sale Prospectus, the effect of which, in any such
case described in clause (i) or (ii), is, in the commercially reasonable
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Base Prospectus
and the Time of Sale Prospectus.

(F) The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares shall be authorized for trading on the Trading Market, and
satisfactory evidence of such actions shall have been provided to the Placement
Agent. The Company shall have taken no action designed to, or likely

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 13

 

to have the effect of terminating the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from the
Trading Market, nor has the Company received any information suggesting that the
Commission or the Trading Market is contemplating terminating such registration
or listing; provided, however, that notwithstanding anything to the contrary
herein, the receipt by the Company of a notice from the Trading Market of the
Company’s failure to meet the continued listing requirement for minimum bid
price on the Trading Market shall not cause or result in the terms and
conditions set forth in this paragraph not being met or satisfied for purposes
of this Agreement.

(G) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the NASDAQ Global Market or the American Stock Exchange
or in the over-the-counter market, or trading in any securities of the Company
on any exchange or in the over-the-counter market, shall have been suspended or
minimum or maximum prices or maximum ranges for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction; (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States; (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States; or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
commercially reasonable judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus and the Prospectus
Supplement.

(H) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

(I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement.

(J) The Company shall have entered into subscription agreements with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company as agreed between the
Company and the Purchasers.

(K) FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, an Issuer Filing with FINRA’s Corporate Financing
Department pursuant to NASD Rule 2710 with respect to the Registration Statement
and pay all filing fees required in connection therewith.

(L) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request.

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 14

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

SECTION 9. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

SECTION 10. Entire Agreement/Misc. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both R&R and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery and/or exercise of the Securities, as applicable
as provided in Section 5 hereof. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

SECTION 11. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (i) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified on the signature pages attached
hereto prior to 5:30 p.m. (New York City time) on a business day; (ii) the next
business day after the date of transmission, if such notice or communication is
delivered via facsimile or email at the facsimile number or email address on the
signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (New York City time) on any business day; (iii) the business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service; or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages hereto.

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page 15

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to R&R the enclosed copy of this Agreement.

 

Very truly yours,

 

RODMAN & RENSHAW, LLC

By:   /s/ Edward Rubin  

Edward Rubin

Title: President

 

Address for notice:

 

1270 Avenue of the Americas, 16th Floor

New York, NY, 10020

Fax: 212-581-5690

Email: erubin@rodmanandrenshaw.com

Attn: Edward Rubin

 

With a copy to:

 

Morse, Zelnick, Rose & Lander, LLP

405 Park Avenue, Suite 1401

New York, NY 10022

Fax: 212-838-9190

Email: krose@mzrl.com

Attn: Kenneth S. Rose, Esq.

Accepted and Agreed to as of

the date first written above:

 

GTC BIOTHERAPEUTICS, INC. By:   /s/ John B. Green  

Name: John B. Green

Title: Senior Vice President

Address for notice:

175 Crossing Boulevard

Framingham, MA 01702

Fax: 508-370-5491

Email: geoffrey.cox@gtc-bio.com

Attn: Geoffrey Cox, Ph.D.

        Chairman, Chief Executive Officer, & President

With a copy to:

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199

Fax: 617-227-4420

Email: ngardiner@eapdlaw.com

Attn: Nathaniel S. Gardiner

 



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page A-1

ADDENDUM A

INDEMNIFICATION PROVISIONS

In connection with the engagement of Rodman & Renshaw, LLC (“R&R”) by GTC
Biotherapeutics, Inc. (the “Company”) pursuant to a letter agreement dated
February 7, 2008, between the Company and R&R, as it may be amended from time to
time in writing (the “Agreement”), the Company hereby agrees as follows:

 

1. To the extent permitted by law, the Company will indemnify R&R, each sub
placement agent and/or selected dealer and their respective affiliates,
stockholders, directors, officers, employees and controlling persons (within the
meaning of Section 15 of the Securities Act of 1933, as amended, or Section 20
of the Securities Exchange Act of 1934) (each such person, an “Indemnified
Person”) against all losses, claims, damages, expenses and liabilities, as the
same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or pursuant to the
Agreement, except to the extent that any losses, claims, damages, expenses or
liabilities (or actions in respect thereof) (i) are based upon any untrue
statement or omission of a material fact contained in or omitted from, as
applicable, the Registration Statement, Prospectus Supplement, free writing
prospectus or Time of Sale Information as furnished in writing by or on behalf
of such Indemnified Person to the Company expressly for use therein, or (ii) are
found in a final judgment (not subject to appeal) by a court of law to have
resulted primarily and directly from such Indemnified Person’s bad faith,
willful misconduct or gross negligence.

 

2. Promptly after receipt by R&R of notice of any claim or the commencement of
any action or proceeding with respect to which an Indemnified Person may be
entitled to indemnity hereunder, R&R will notify the Company in writing of such
claim or of the commencement of such action or proceeding, and the Company will
assume the defense of such action or proceeding and will employ counsel
reasonably satisfactory to such Indemnified Person and will pay the fees and
expenses of such counsel. If R&R fails to provide prompt notice of such claim or
proceeding the Company shall be relieved of its obligations set forth in
paragraphs 1 and 4 solely if and to the extent the Company is materially
prejudiced by such failure to notify. Notwithstanding the preceding sentences,
all Indemnified Persons will be entitled to employ counsel separate from counsel
for the Company and from any other party in such action if counsel for such
Indemnified Person reasonably determines in writing that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and such Indemnified Person(s). In
such event, the reasonable fees and disbursements of no more than one such
separate counsel will be paid by the Company. The Company will have the
exclusive right to settle the claim or proceeding provided that the Company will
not settle any such claim, action or proceeding without the prior written
consent of each Indemnified Person, where the rights, remedies, claims, or
counter- or cross-claims of such Indemnified Person will be dismissed or
precluded in connection therewith, which consent will not be unreasonably
withheld.

 

3. The Company agrees to notify R&R promptly of the assertion against it or any
other person of any claim or the commencement of any action or proceeding
relating to the Placement of the Securities.

 

4. If for any reason the foregoing indemnity is unavailable to an Indemnified
Person or insufficient to hold such Indemnified Person harmless, then the
Company shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and all Indemnified Persons on the other, but
also the relative fault of the Company on the



--------------------------------------------------------------------------------

GTC Biotherapeutics, Inc.

February 7, 2008

Page A-2

 

one hand and all Indemnified Persons collectively on the other that resulted in
such losses, claims, damages or liabilities, as well as any relevant equitable
considerations. The amounts paid or payable by a party in respect of losses,
claims, damages and liabilities referred to above shall be deemed to include any
legal or other fees and expenses incurred in defending any litigation,
proceeding or other action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of
fraudulent misrepresentation.

 

5. These Indemnification Provisions shall remain in full force and effect
whether or not the transaction contemplated by the Agreement is completed and
shall survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

 

RODMAN & RENSHAW, LLC By:   /s/ Edward Rubin  

Edward Rubin

Title: President

Accepted and Agreed to as of

the date first written above:

 

GTC BIOTHERAPEUTICS, INC. By:   /s/ John B. Green  

Name: John B. Green

Title: Senior Vice President

 



--------------------------------------------------------------------------------

SCHEDULE 2(E)

FREE WRITING PROSPECTUSES

 



--------------------------------------------------------------------------------

SCHEDULE 3(F)

EXERCISE PRICE ADJUSTMENTS OF CERTAIN OUTSTANDING WARRANTS

Anti-dilution adjustments to the warrants issued by the Company to certain
institutional investors entering into the securities purchase agreement with the
Company dated August 8, 2005, pursuant to section 3(b) of those warrants, the
form of which is filed as Exhibit 10.3 to the Company’s Current report on Form
8-K filed with the Securities and Exchange Commission on August 8, 2005.